Citation Nr: 0533851	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  05-20 301	)	DATE
	)
	)


THE ISSUE

Whether a December 16, 1968, decision of the Board of 
Veterans' Appeals denying additional compensation benefits 
prior to July 8, 1965, by reason of a dependent child, was 
clearly and unmistakably erroneous.

(The issues of entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for atrial fibrillation, 
service connection for a seizure disorder, and special 
monthly compensation based on the need for regular aid and 
attendance or upon housebound status are the subjects of a 
separate decision.)


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had active service from December 1944 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on motion by the veteran.



FINDINGS OF FACT

1.  In a decision dated December 16, 1968, the Board denied 
additional compensation benefits prior to July 8, 1965, by 
reason of a dependent child.  

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the 
Board on December 16, 1968, or that the Board incorrectly 
applied statutory or regulatory provisions at that time such 
that the outcome of the claim would have been manifestly 
different but for the error.


CONCLUSION OF LAW

The December 16, 1968, Board decision, which denied 
additional compensation benefits prior to July 9, 1965, was 
not based on clear and unmistakable error (CUE).  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, is not applicable to the instant CUE motion for the 
reason that a CUE motion is not a claim or an application for 
VA benefits and therefore duties associated with such claims 
or applications are inapplicable, including notification 
under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 20.1411(c), (d) 
(2005).  See also Livesay v. Principi, 15 Vet. App. 165 (en 
banc) (2001).






Evidentiary Background

By rating action in May 1948, service connection was granted 
for an acquired psychiatric disorder.  An initial disability 
evaluation of 10 percent was assigned.  

In March 1957, the veteran filed a claim for an increased 
rating.  Subsequent VA medical records show that the veteran 
had a daughter.  Specifically, a January 1960 treatment 
record notes that the veteran was currently living in her own 
home with a 9-year-old daughter.  Likewise, a June 1960 VA 
examination report notes that the veteran lived with her 
daughter who was nine.  

By letter dated in August 1960, the veteran was informed by 
the RO that her service-connected disability evaluation had 
been increased to 50 percent effective from April [redacted], 1960.  
Enclosed with the award notice were a copy of VA Form 686c, 
Declaration of Marital Status, and Status of Dependent 
Children, and a copy of VA Form 21-6754.  The latter form 
contained information regarding additional compensation 
benefits for a child and it was noted that information 
"applies to you only when checked."  The appropriate box 
pertaining to entitlement to additional compensation for a 
minor child was not checked on the VA Form 21-6754.

In June 1965, the RO notified the veteran that a review of 
the evidence of record did not warrant any change in the 
previous disability evaluation assigned for the veteran's 
service-connected psychiatric disorder.  At that time, the 
veteran was advised that she should submit proof of the birth 
of her daughter for possible dependency benefits.  The 
veteran responded by submitting a copy of her divorce decree 
and a birth certificate for her daughter.  This information 
was received by the RO on July 8, 1965.  

Thereafter, the RO authorized additional compensation 
benefits for a dependent child effective from July 8, 1965.  
The veteran appealed this decision to the Board contending 
that an earlier date was warranted for the additional 
compensation benefits.  

At hearings before the RO in September 1967 and the Board in 
October 1968, the veteran expressed her contention that a 
retroactive dependency allowance was warranted for her minor 
child from April [redacted], 1960, to July 8, 1965.  She felt that 
the loss of additional compensation benefits was solely due 
to administrative error on the part of the RO.  She asserted 
that information of record at the time that she was awarded 
an increased rating in 1960 was sufficient to show that she 
would have been entitlement to a dependency allowance for her 
minor child upon receipt of substantiating evidence.  
However, VA failed to notify her that she was eligible for 
such benefits and that she should file a claim for additional 
benefits.  She specifically referred to the error on the part 
of the RO to check the appropriate block regarding additional 
compensation for dependents on the VA Form 21-6754 that was 
furnished to her in August 1960.  

In its December 16, 1968, decision, the Board noted 
information recorded in VA medical records dated in 1960 were 
furnished for clinical history purposes in connection with 
outpatient treatment and not for the purpose of claiming 
additional compensation for dependents.  The Board concluded 
that, in the absence of a specific claim for increased 
compensation by reason of dependents, the failure by the RO 
to notify the veteran concerning possible additional 
entitlement or the requirement for additional evidence may 
not be the basis for authorizing benefits retroactively.  The 
Board noted that the veteran did not have a claim for a 
dependent child in 1960 nor did she submit such claim prior 
to July 8, 1965.  

In reaching this decision, the Board acknowledged that the 
award notice in August 1960 did not contain complete 
information regarding potential entitlement to additional 
benefits because of a dependent child.  However, the Board 
noted that, as provided by regulation, a failure to furnish 
information concerning the right to file a claim did not 
extend the period allowed for this action.  If a specific 
claim had been filed for a dependency allowance, the veteran 
would have had one year from the date of notification by the 
originating agency of a request for further evidence 
necessary to complete the application.  That provision was 
noted to be inapplicable in the veteran's case as there was 
no application for increased benefits until July 1965.  

In a letter to the Secretary dated in March 2002, the 
veteran's private attorney noted that the veteran wished for 
revision in the decision granting dependent child benefits 
based upon clear and unmistakable error.  Similarly, in 
February 2004, the veteran asked for revision of the Board 
denial of retroactive benefits from April 1960 to July 1965 
plus interest due to clear and unmistakable error.  


Legal Criteria

Under the laws in effect at that time that the December 16, 
1968, Board decision was promulgated, veterans would be 
entitled to additional compensation on account of a dependent 
child if the veteran had a service-connected disability rated 
no less than 50 percent disabling.  38 U.S.C. § 315 (1968).   

Unless specifically provided otherwise, the effective date of 
an award based on a claim for increase of compensation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore.  
An award of additional compensation on account of dependents 
based on the establishment of a disability rating in the 
percent evaluation specified by law for the purpose shall be 
payable from the effective date of such rating, but only if 
proof of dependents is received within one year from the date 
of notification of such rating action.  38 U.S.C. 
§ 3010(a)(f) (West 1964); 38 C.F.R. § 3.401(B)(2) (1968)

Any communication or action from a claimant indicating an 
intent to apply for a specific benefit will be considered to 
be filed as of date of receipt of such informal claim 
provided required evidence is received from the veteran 
within one year from the date of request of such evidence.  
38 C.F.R. § 3.155 (1968).  

Failure to furnish a potential claimant any form or 
information concerning the right to file a claim or to 
furnish notice of the time limit for filing of a claim or 
submission of evidence will not extend the periods allowed 
for these actions.  38 C.F.R. § 3.109(b) (1968).  

Under 38 U.S.C.A. § 7111 (West 2002), the Board has been 
granted the authority to revise its prior decisions on the 
grounds of CUE.  Motions for review of prior Board decisions 
on the grounds of CUE are adjudicated pursuant to the Board's 
Rules of Practice at 38 C.F.R. §§ 20.1400-1411 (2005).  The 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged CUE, or errors of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
different but for the alleged error.  38 C.F.R. § 20.1404(b) 
(2005).

The determination of whether a prior Board decision was based 
on CUE must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1) 
(2005).  

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (2005).  See also Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c) (2005).

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; the Secretary's failure to fulfill the 
duty to assist; and disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (2005).  CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board 
decision, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e) (2005).

The "benefit of the doubt" rule of 38 U.S.C.A. 5107 (West 
2002) does not apply to a Board decision on a motion to 
revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a) 
(2005).

Analysis

In support of her CUE motion, the Moving Party has presented 
various statements reiterating her prior contention that she 
should be awarded increased disability compensation because 
the RO did not inform her that she could receive additional 
compensation based on her dependent child.  Because of this, 
she claims the December 16, 1968, Board decision was clearly 
and unmistakably erroneous.  

In general, it is apparent from her arguments that she 
vehemently disagrees with how the Board weighed and evaluated 
the relevant evidence and facts in the December 1968 
decision, but this does not rise to the level of CUE.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

A careful review of the evidentiary record in December 1968 
has revealed that the Board's decision at that time was in 
accordance with the evidence then of record and the 
applicable legal criteria.  This decision by the Board was 
neither arbitrary, capricious, nor an abuse of discretion; it 
was in accordance with the law, and it was supported by an 
adequate statement of reasons and bases.  Accordingly, the 
December 1968 decision by the Board does not reflect CUE.  


							(CONTINUED ON NEXT PAGE)


ORDER

CUE not having been shown in the Board's decision of December 
16, 1968, the motion for revision or reversal of that 
decision is denied.



                       
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs



